Citation Nr: 1632212	
Decision Date: 08/12/16    Archive Date: 08/23/16

DOCKET NO.  12-23 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, claimed as acid reflux, hiatal hernia, or irritable bowel syndrome.

2.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1966 to August 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the St. Louis, Missouri Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for PTSD, rated 50 percent from August 23, 2010.  

In February 2015, the Board denied, inter alia, the Veterans' claim seeking a higher initial rating for PTSD and remanded the matter of service connection for a gastrointestinal disability for further development.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).

In September 2015, the Court granted a Joint Motion for Remand which vacated that denial and remanded it back to the Board for action in compliance with the Joint Motion.  In February 2016, the matter was against remanded to comply with the Court's September 2015 order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the claim of service connection for a gastrointestinal disability, the Board notes that the prior February 2015 remand found the July 2014 remand inadequate insofar as it failed to address whether the Veteran's claimed gastrointestinal disability may be either caused or aggravated by medications prescribed for service-connected disabilities (i.e., PTSD and diabetes mellitus), and ordered a supplemental medical opinion addressing that question.

However, the March 2016 addendum opinion (by the same examiner) is somewhat unclear, and simply concludes that the Veteran's unspecified gastrointestinal condition was not permanently aggravated by any of his medications.  The only attempt at an explanation was a listing of his various medications and the potential gastrointestinal side effects (with a notation that not all side effects identified would necessarily be manifested) and a finding that the Veteran's symptoms were due to his habits.  However, there is no actual discussion of whether (regardless of any poor habits) or why his various medications would not have caused or aggravated his symptoms.

Even more critically, however, a thorough review of the July 2014 examination report and March 2016 addendum opinion shows the examiner noted the Veteran did not have any esophageal or gastrointestinal disabilities, despite the fact that his VA treatment records clearly include diagnoses and notations of gastroesophageal reflux disease (GERD), ventral hernias, and colonic polyps.  Furthermore, despite finding no diagnosable disabilities on examination, the examiner nonetheless provided etiological opinions for an unspecified condition.  Notably, the examiner in question was not a gastroenterologist or other appropriate physician, but rather a nurse practitioner.  While the Board does not question her qualifications or experience, given the degree of diagnostic and etiological ambiguity remaining after multiple attempts to obtain a clear disability picture in this case, the Board finds that the July 2014 examination report and March 2016 addendum are inadequate, and a new examination from an appropriate physician is needed.

Regarding the Veteran's PTSD rating, the Board's prior remands found the July 2012 psychiatric examination report inadequate because its conclusions were inconsistent with the specific findings noted therein.  Thus, the Board remanded that matter for clarification, and an August 2014 VA examination was conducted pursuant to that remand.  However, the Court's September 2015 order and the Joint Motion found the August 2014 examination report was inadequate because it (1) failed to "fully set forth [the examiner's] own notation as to [the Veteran's] history based on a thorough and contemporaneous review of [the Veteran's] records," (2) failed to provide an adequate rationale underlying the assignment of a Global Assessment of Functioning (GAF) score beyond "a mere listing of symptoms," and (3) appeared that the examiner was "given only one possible response" regarding the level of occupational and social impairment demonstrated, noting that it was "unclear whether the examiner was provided additional response options."  On that basis, the parties agreed, and the Court ordered, and the Board's February 2016 remand directed that clarification should be provided.  Unfortunately, while the resulting March 2016 psychiatric examination report does include a detailed historical report, it again fails to indicate whether additional options were made available to the examiner.

Furthermore, the examiner opined that the July 2012 examination report more appropriately supported a GAF of 55, but again cited only to a list of symptoms as support for such finding.  Finally, the Board notes that the examination report indicates it was conducted pursuant to the DSM-5 but, as the Veteran's appeal in this matter was certified prior to August 4, 2014, the DSM-IV (rather than the DSM-5) applies to his claim.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  Therefore, further remand is needed to ensure compliance with the September 2015 Court order.

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA treatment (or adequately identified private treatment) the Veteran has received for a gastrointestinal or psychiatric disability.  

2. Then, arrange for the Veteran to be examined by a gastroenterologist or other appropriate physician to clarify the nature and likely cause of his claimed gastrointestinal disability.  The entire record must be reviewed and all diagnostic tests or studies deemed necessary must be completed.  Based on a review of the record and examination of the Veteran, the examiner should provide responses to the following:

a. Please indicate, by medical diagnosis, each gastrointestinal or esophageal disability entity found.  The examiner should specifically consider and discuss, as necessary, the notations in the Veteran's VA records of a ventral hernia, colon polyps, and GERD, and the Veteran's reports of acid reflux and possible irritable bowel syndrome.  All findings must be reconciled with conflicting medical evidence in the record.

b. For each gastrointestinal or esophageal disability diagnosed, please indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's military service or any injuries therein.

c. In addition, the examiner must identify all medications the Veteran has been prescribed (now or in the past) for his service-connected PTSD and diabetes.  For each gastrointestinal or esophageal disability diagnosed,

i. is it at least as likely as not (a 50 percent or better probability) that such disability was caused by any medications taken for his service-connected PTSD or diabetes?; and (if not caused by the medications),

ii. is it at least as likely as not (a 50 percent or better probability) that such disability was worsened beyond its natural progression by any medications taken for his service-connected PTSD or diabetes?

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state AND must explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may reasonably be found (based on the evidence of record and current medical knowledge).

3. The AOJ should also arrange for the Veteran to be examined by a licensed psychiatrist or psychologist to determine the current severity of the Veteran's PTSD.  The entire record must be reviewed in conjunction with the examination, which should be conducted pursuant to the DSM-IV.  Based on a review of the record, examination of the Veteran, and consideration of all lay relevant lay statements regarding his psychiatric symptoms, the examiner must obtain a complete social, marital, and family history from the Veteran and provide accurate and fully descriptive assessments of all psychiatric symptoms, conduct a mental status examination in accordance with VA rating criteria, and assign a Global Assessment of Functioning (GAF) score.  In addition, he or she should indicate whether the GAF score noted on July 2012 examination was appropriate.  If not, the examiner should indicate the GAF score felt to more adequately describe his functioning at the time.  The examiner must explain the basis for any GAF scores assigned (beyond merely listing the Veteran's symptoms).  

The examination report must specifically show all available levels of occupational and social functioning, and the examiner must indicate the level felt most appropriate given the Veteran's symptoms.  The examiner must note the presence or absence of all symptoms noted in the criteria in the rating schedule for ratings above 50 percent (and any other symptoms of similar gravity), noting the frequency, severity, and duration of all symptoms found.  

The examiner must explain the rationale and reasoning for all opinions and conclusions provided, with reference to supporting clinical data. 

If the requested opinion cannot be provided without resort to speculation, the examiner should so state AND must explain why an opinion cannot be provided without resort to speculation, to include whether an opinion is beyond what may reasonably be found (based on the evidence of record and current medical knowledge).

4. The AOJ should then review the record and readjudicate the claims.  If any claim remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




